UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22378 DoubleLine Funds Trust (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell DoubleLine Funds Trust 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) Registrant's telephone number, including area code: (213) 633-8200 Date of fiscal year end:March 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. No series of the DoubleLine Funds Trust owned any voting security for which a proxy instruction for a meeting of security holders was given by the series or solicited from the series during the time the series held the security. The following are the series of the DoubleLine Funds: DoubleLine Total Return Bond Fund DoubleLine Core Fixed Income Fund DoubleLine Emerging Markets Fixed Income Fund SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) DoubleLine Funds Trust By (Signature and Title) */s/Joseph W. Sullivan Joseph W. Sullivan, Chief Financial Officer Date August 19, 2010 * Print the name and title of each signing officer under his or her signature.
